[DO NO PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                             FEBRUARY 12, 2008
                                No. 07-13158                 THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                   D. C. Docket No. 06-00498-CR-T-23-MAP

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

HAROLD DE LA CRUZ-GARCIA,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                              (February 12, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges

PER CURIAM:

      Ryan Thomas Truskoski, appointed counsel for Harold De La Cruz-Garcia,

in this direct criminal appeal, has moved to withdraw from further representation
of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and De La Cruz-

Garcia’s conviction and sentence are AFFIRMED.




                                          2